Citation Nr: 0838236	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  06-29 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to special monthly death pension benefits based 
on the need for the regular aid and attendance of another.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The veteran had active military service from August 1943 to 
April 1946.  The veteran died in July 2002; the present 
appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 RO rating decision.  

The Board issued a decision in May 2007 denying the 
appellant's claim.  The appellant thereupon submitted a 
timely appeal to the U.S. Court of Appeals for Veterans 
Claims (Court).  

In June 2008 the Court issued an Order granting a Joint 
Motion of the Parties vacating the Board's decision and 
remanding the case to the Board for reconsideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The appellant is shown to be substantially limited in her 
ability to move about her home due to balance problems and 
other medical conditions and to protect herself from the 
hazards or dangers of her living circumstances without the 
supervision and care of a third party on a regular basis.  


CONCLUSION OF LAW

The criteria for the assignment of special monthly death 
pension benefits based on the need for regular aid and 
attendance of another.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.351, 3.352 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the favorable disposition of the 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim on appeal has 
been accomplished.  


II.  Analysis

Increased death pension is payable to a surviving spouse by 
reason of need for aid and attendance or, if not in need of 
aid and attendance, by reason of being housebound.  

"Need for aid and attendance" means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  The claimant will be 
considered need of regular aid and attendance if he or she: 
(1) Is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or, (2) 
Is a patient in a nursing home because of mental or physical 
incapacity; or, (3) Establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  See 38 U.S.C.A. §§ 1502(b), 1541(d),(e); 
38 C.F.R. § 3.351(a)(5), (b), (c).

The Board's decision in May 2007, subsequently vacated by the 
Court, found as fact that the appellant was not in need of 
regular aid and attendance, was not a patient in a nursing 
home, and was not in factual need for aid and attendance.  
Additional evidence submitted on the appellant's behalf 
subsequent to the Board's previous decision does not assert 
that any of these criteria are met.

Increased death pension may also be payable if the surviving 
spouse is permanently housebound by reason of a disability.  
The "permanently housebound" requirement is met when the 
surviving spouse is substantially confined to his or her home 
or immediate premises by reasons of a disability that is 
reasonably certain to remain throughout the surviving 
spouse's lifetime.  38 U.S.C.A. § 1501(c); 38 C.F.R. 
§ 3.351(f).  

The Board's decision in May 2007, subsequently vacated by the 
Court, found as fact that the appellant was not shown to be 
substantially confined to her home or its immediate premises.  
However, subsequent to the Board's decision the appellant's 
representative submitted new medical evidence to the Board 
pertaining to the issue.  

Specifically, the new evidence consists of letters issued by 
Dr. NC dated in September and October 2008 and written after 
examination of the appellant and extensive review of the 
appellant's medical record.  The letters assert that the 
appellant was housebound with the exception of going out for 
medical appointments and occasional automobile rides with her 
son.  

The appellant was reported to be independent with bathing, 
feeding, dressing, and toileting, but relied on family 
members for assistance with cooking, cleaning, laundry, 
banking and shopping.  

Most importantly, the letters state that the appellant was 
mobile within the house only with the help of a four-pronged 
walker on the main floor and was unable to ascend or descend 
stairs or to ambulate outdoors due to impaired balance.  

Given these apparent new restrictions related to impaired 
balance, the Board finds that the appellant is now shown as 
likely as not to require the aid and attendance of another on 
a regular basis.  In being substantially restricted to even 
moving in her home, the appellant is shown to require care or 
supervision that more closely resembles that of daily 
observation in order to protect her from the hazards or 
dangers incident to her daily environment.  

The letters state that the appellant's degenerative arthritis 
and left peripheral vestibular disorder (the cause of the 
appellant's vertigo) were permanent conditions.  In addition 
to the arthritis and vertigo the appellant had diagnoses 
including hyperlipidemia, venous insufficiency, peripheral 
artery disease and impaired fasting glucose.  

On review of the new medical evidence, the Board finds that 
the appellant is shown to need a standard of care that 
equates with the regular aid and attendance of another.  
Accordingly, the criteria for special monthly death pension 
benefits at that rate are warranted.  



ORDER

Special monthly death pension benefits based on the need for 
the regular aid and attendance of another are granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


